Exhibit 10.25

FIRST AMENDMENT

TO THE

BB&T CORPORATION NON-QUALIFIED DEFINED BENEFIT PLAN

(January 1, 2009 Restatement)

WHEREAS, the BB&T Corporation Non-Qualified Defined Benefit Plan (the “Plan”)
was originally established effective as of January 1, 1988, by Branch Banking
and Trust Company and known as the Branch Banking and Trust Company Supplemental
Executive Retirement Plan; and

WHEREAS, due to the merger of Southern National Corporation (the “Company”) and
BB&T Financial Corporation, the Company assumed the sponsorship of the Plan
effective January 1, 1996; and

WHEREAS, as a result of the change of the Company’s corporate name to BB&T
Corporation, the name of the Plan was correspondingly changed to the BB&T
Corporation Non-Qualified Defined Benefit Plan; and

WHEREAS, the Plan was most recently restated effective as of January 1, 2009,
for compliance with Section 409A of the Internal Revenue Code of 1986, as
amended; and

WHEREAS, the Company desires to amend the restated Plan in certain respects;

NOW, THEREFORE, the Plan is hereby amended in the manner hereinafter set forth.

1. Section 6.1.1 of the Plan is hereby amended, effective as of January 1, 2011,
to provide as follows:

6.1.1 Amount of Supplemental Death Benefit. In the event that a Participant dies
prior to commencement of his Supplemental Pension Benefit or Supplemental
Post-Disability Pension Benefit under circumstances in which a Qualified Death
Benefit is payable to his Beneficiary, then a Supplemental Death



--------------------------------------------------------------------------------

Benefit payable to his Beneficiary shall be determined in the manner set forth
below:

(a) Death While an Employee. If such a Participant dies while an Employee, the
Supplemental Death Benefit payable to his Beneficiary shall be equal to the
Actuarial Equivalent of (i) minus (ii) where:

(i) is the annual amount of the Qualified Death Benefit to which the deceased
Participant’s Beneficiary would have been entitled under the Qualified Pension
Plan, if the Qualified Pension Plan (A) did not apply the Limitations, (B)
included Non-Qualified Deferrals in the definition of Compensation under the
Qualified Pension Plan for benefit accrual purposes, and (C) utilized the joint
and 100% survivor annuity form of payment in the calculation of the Qualified
Death Benefit; and

(ii) is the annual amount of the Qualified Death Benefit to which the deceased
Participant’s Beneficiary would have been entitled under the Qualified Pension
Plan, if such Qualified Death Benefit had been paid in the joint and 100%
survivor annuity form.

(b) Death After a Separation from Service. If such a Participant dies after
incurring a Separation from Service, the Supplemental Death Benefit payable to
his Beneficiary shall be equal to the Actuarial Equivalent of (i) minus (ii)
where:

(i) is the annual amount of the Qualified Death Benefit to which the deceased
Participant’s Beneficiary would have been entitled under the Qualified Pension
Plan if the Qualified Pension Plan (A) did not apply the Limitations, (B)
included Non-Qualified Deferrals in the definition of Compensation under the
Qualified Pension Plan for benefit annuity as the basis for accrual purposes,
and (C) utilized the joint and 50% survivor form of payment in the calculation
of the Qualified Death Benefit; and

(ii) is the annual amount of the Qualified Death Benefit to which the deceased
Participant’s Beneficiary would have been entitled under the Qualified Pension
Plan, if such Qualified Death Benefit had been paid in the joint and 50%
survivor annuity form.

 

- 2 -



--------------------------------------------------------------------------------

2. Section 6.1.3 of the Plan is hereby amended, effective as of January 1, 2009,
to provide as follows:

6.1.3 Date of Payment. The Supplemental Death Benefit payable to a deceased
Participant’s eligible Beneficiary under this Section 6.1.3 shall be made within
the 90-day period that begins immediately following the date of the
Participant’s death; provided, however, that if such 90-day period begins in one
calendar year and ends in another, such Beneficiary shall not have a right to
designate the calendar year of payment.

3. Appendix C of the Plan is hereby amended, effective as of January 1, 2009, to
provide as follows:

APPENDIX C

Special Provisions Applicable To Employees Who Were

Employed By Certain Companies That Have Merged

With Or Been Acquired By The Company

Notwithstanding any of the provisions of the Plan to the contrary, special rules
shall apply to the Plan benefits of certain Participants who were employees of a
company or business that was merged with or acquired by the Company.

(1) Albemarle Savings & Loan Association. The Albemarle Savings & Loan
Association merged into the Employer on January 1, 1992 (the “Merger Date”). The
Supplemental Pension Benefit of a Participant in the Plan who was an employee of
Albemarle Savings & Loan Association as of the Merger Date, and who (A) was also
then a “highly compensated employee” (as defined in Section 414(q) of the Code)
or (B) becomes such a highly compensated employee as of the date the annual
amount provided for in Section 4.1(a) is determined, shall be the greater of:

(i) the annual amount described in Section 4.1(a); or

(ii) the annual amount of the pension benefit to which the Participant would
have been entitled under the terms of the Albemarle Savings & Loan Association
Pension Plan (assuming such pension plan had continued in effect through the
date such annual amount is determined) by reason of the Participant’s Separation
from Service for any reason other than death (the pension benefit shall be
computed on the basis of a single life annuity with respect to the Participant
commencing on his Normal Retirement Date).

 

- 3 -



--------------------------------------------------------------------------------

The Participants in the Plan who were formerly employed by Albemarle Savings &
Loan Association and who are currently subject to the special provisions
described in this Appendix C pursuant to clause (A) above, are as follows:

(2) Gate City Federal Savings and Loan Association. The Gate City Federal
Savings and Loan Association was merged into the Employer on January 1, 1992
(the “Merger Date”). Notwithstanding any other provision of the Plan to the
contrary, the Supplemental Pension Benefit of a Participant in the Plan who was
an employee of Gate City Federal Savings and Loan Association as of the Merger
Date, and who (A) was also then a “highly compensated employee” (as defined in
Section 414(q) of the Code) or (B) becomes such a highly compensated employee as
of the date the annual amount set forth in Section 4.1(a) is determined, shall
be the greater of:

(i) the Supplemental Pension Benefit described in Section 4.1; or

(ii) the annual amount of the pension benefit to which the Participant would
have been entitled under the terms of the Gate City Federal Savings and Loan
Association Pension Plan (assuming such pension plan had continued in effect
through the date such annual amount is determined) by reason of the
Participant’s Separation from Service for any reason other than death (the
pension benefit shall be computed on the basis of a single life annuity with
respect to the Participant).

The Participant in the Plan who was formerly employed by Gate City Federal
Savings and Loan Association and who is currently subject to the special
provisions described above in this Appendix C pursuant to clause (A) above is as
follows:

(3) Peoples Federal Savings & Loan Association. The Peoples Federal Savings &
Loan Association merged into the Employer on December 31, 1992 (the “Merger
Date”). The Supplemental Pension Benefit of a Participant in the Plan who was an
employee of Peoples Federal Savings & Loan Association as of the Merger Date,
and who (A) was also then a “highly compensated employee” (as defined in Section
414(q) of the Code),or (B) becomes such a highly compensated employee as of the
date the annual amount provided for in Section 4.1(a) is determined, shall be
the greater of:

(i) the annual amount described in Section 4.1(a); or

(ii) the annual amount of the pension benefit to which the Participant would
have been entitled under the terms of the Peoples Federal Savings & Loan
Association Pension Plan (assuming such pension plan had continued in effect
through the date such annual amount is determined) by reason of the
Participant’s Separation from Service for any reason other than death (the
pension benefit shall be computed on the basis of a single life annuity with
respect to the Participant commencing on his Normal Retirement Date).

 

- 4 -



--------------------------------------------------------------------------------

The Participants in the Plan who were formerly employed by Peoples Federal
Savings & Loan pursuant to clause (A) above, Association and who are subject to
the special provisions described above in this Appendix C are as follows:

(4) Carolina Savings Bank. The Carolina Savings Bank merged into the Employer on
August 16, 1993 (the “Merger Date”). The Supplemental Pension Benefit of a
Participant in the Plan who was an employee of the Carolina Savings Bank as of
the Merger Date, and who (A) was also then a “highly compensated employee” (as
defined in Section 414(q) of the Code) or (B) becomes such a highly compensated
employee as of the date the annual amount provided for in Section 4.1(a) is
determined, shall be the greater of:

(i) the annual amount described in Section 4.1(a); or

(ii) the annual amount of the pension benefit to which the Participant would
have been entitled under the terms of the Carolina Savings Bank Pension Plan
(assuming such pension plan had continued in effect through the date such annual
amount is determined) by reason of the Participant’s Separation from Service for
any reason other than death (the pension benefit shall be computed on the basis
of a single life annuity with respect to the Participant commencing on his
Normal Retirement Date).

The Participant in the Plan who was formerly employed by Carolina Savings Bank
and who is subject to the special provisions described above in this Appendix C
pursuant to clause (A) above, is as follows:

(5) Mutual Savings Bank of Rockingham County, SSB. The Mutual Savings Bank of
Rockingham County, SSB was merged into the Employer during 1993 (the “Merger
Date”). In determining the Supplemental Pension Benefit provided for in Section
4.1 with respect to the Participant listed below who was an employee of Mutual
Savings Bank of Rockingham County, SSB as of the Merger Date and who was also a
“highly compensated employee” (as defined in Section 414(q) of the Code) as of
the Merger Date, Years of Credited Service of such Participant under the
Qualified Pension Plan shall be deemed to include for purposes for determining
his Supplemental Pension Benefit all of the Participant’s years of service with
Mutual Savings Bank of Rockingham County, SSB. The Participant in the Plan who
was formerly employed by Mutual Savings Bank of Rockingham County, SSB and who
is currently subject to the special provisions described above in this Appendix
C, is as follows:

(6) First Virginia Banks, Inc. On July 1, 2003, the First Virginia Banks, Inc.
(“First Virginia”) was merged into the Company and as a result of such corporate
merger, the Company became the sponsor of the First Virginia Supplemental
Pension Trust Plan (the “First Virginia Plan”). Effective as of the close of
business on December 31, 2003 (the “Plan Merger Date”), the First Virginia Plan
was merged into the Plan. The following special provisions shall apply to
employees of First Virginia who were participants in the First Virginia Plan as
of the Plan Merger Date (the “Former First Virginia Plan Participants”):

(a) Each Former First Virginia Plan Participant shall become a Participant in
the Plan on the Merger Date.

 

- 5 -



--------------------------------------------------------------------------------

(b) the Supplemental Pension Benefit of each Former First Virginia Plan
Participant as determined under Section 4.1(a) shall be the sum of (i) and (ii),
where:

(i) is the annual Supplemental Pension Benefit described in Section 4.1 taking
into account only the compensation and service of the Former First Virginia Plan
Participant after the Plan Merger Date; and

(ii) is the applicable annual amount described in Section 4 of the First
Virginia Plan determined as of the Plan Merger Date and determined by taking
into account the First and Second Amendments to the First Virginia Plan.

(7) Mid-America Bancorp. On March 8, 2002, the Mid-America Bancorp
(“Mid-America”) was merged into the Company and as a result of such corporate
merger, Branch Banking and Trust Company, an affiliate of the Company, became
the sponsor of the Mid-America Bank of Louisville and Trust Company Benefit
Restoration Plan (the “Mid-America Plan”). Effective as of the close of business
on December 31, 2002 (the “Mid-America Plan Merger Date”), the Mid-America Plan
was merged into the Plan. The following special provisions shall apply to
employees of Mid-America who were participants in the Mid-America Plan as of the
Mid-America Plan Merger Date (the “Former Mid-America Plan Participants”):

(a) Each Former Mid-America Plan Participant shall become a Participant in the
Plan on the Mid-America Plan Merger Date.

(b) With respect to each Former Mid-America Plan Participant, the Supplemental
Pension Benefit as determined under Section 4.1 shall be the sum of (i) and
(ii), where:

(i) is the annual Supplemental Pension benefit described in Section 4.1 taking
into account only the compensation and service of the Former Mid-America Plan
Participant after the Mid-America Plan Merger Date; and

(ii) is the applicable annual amount described in Section 4.1 or 4.4, whichever
shall be applicable, of the Mid-America Plan determined as of the Mid-America
Plan Merger Date.

(c) The Supplemental Pension Benefit or Supplemental Post-Disability Pension
Benefit payable to a Former Mid-America Plan Participant shall be paid in a lump
sum upon his Separation from Service.

(8) One Valley Bancorp, Inc. - On July 6, 2000, One Valley Bancorp, Inc. (“One
Valley”) was merged into the Company and as a result of such corporate merger,
the Company became the sponsor of the One Valley Bancorp, Inc. Restoration Plan
(the “One Valley Plan”). Effective as of the close of business on December 31,
2000 (the “One Valley Plan Merger Date”), the One Valley Plan was merged into
the Plan. The following special provisions shall apply to employees of One
Valley who were participants in the One Valley Plan as of the One Valley Plan
Merger Date (the “Former One Valley Plan Participants”):

 

- 6 -



--------------------------------------------------------------------------------

(a) Each Former One Valley Plan Participant shall become a Participant in the
Plan on the One Valley Plan Merger Date.

(b) With respect to each Former One Valley Plan Participant, the Supplemental
Pension Benefit shall be the sum of (i) and (ii), where:

(i) is the annual Supplemental Pension Benefit described in Section 4.1 taking
into account only the compensation and service of the Former One Valley Plan
Participant after the One Valley Plan Merger Date; and

(ii) is the applicable annual amount described in Article IV of the One Valley
Plan determined as of the One Valley Plan Merger Date.

(c) For commencement of benefits prior to a Former One Valley Plan Participant’s
Normal Retirement Date, the amount determined in paragraph (b)(ii) above, shall
be adjusted in the same manner as the “One Valley Early Benefit” as defined in
Exhibit E, Section (f)(4)(B) of the Qualified Pension Plan.

IN WITNESS WHEREOF, this First Amendment to the BB&T Corporation Non-Qualified
Defined Benefit Plan (January 1, 2009 Restatement) is executed on behalf of the
Company on this 19th day of January, 2011.

 

BB&T CORPORATION By:   /S/ Robert E. Greene Title:   Senior Executive Vice
President

Attest:

/s/ Robert J. Johnson

        Secretary

 

- 7 -